DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application and preliminary amendment filed on 02/14/2020.
Claims 1-13 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08/24/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: R2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Specifically, Examiner notes that Applicant’s abstract is greater than 150 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
Paragraph [0083] recites “(steps S103 to S136)” when it appears that it should recite “(steps S130 to S136)” based on the steps of Fig. 10
Paragraph [0139] recites “the consignee has the intent of easy receipt,.” It appears it should recite “the consignee has the intent of easy receipt[[,]].”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):  
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and;
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a communication unit” in claims 1-9 and 11
“a control unit” in claims 1-9 and 11-12
Regarding the three prong test above, “unit” is a generic placeholder in both limitations (Prong A), both limitations have the generic placeholder modified by functional language “configured to…” (Prong B), and both generic placeholders are not modified by sufficient structure to perform the claimed functions (Prong C).   
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the physical structure for the communication and control units can be found at least in paragraphs [0037]-[0043] and [0048] of Applicant’s specification.
As these limitations are computer-implemented means-plus-function limitations, Examiner must consider whether they are performing specialized computer functions. The communication unit receiving a notification is not a specialized computer function, and therefore does not need algorithm support. However, the functions of inquiring a terminal dive for a consignee location and, depending on the consignee is within the specified region, generating a new running path traveling in the vicinity of the consignee as performed by the control unit are specialized computer functions and do require algorithm support. 
Support for the control unit inquiring and receiving position information of consignee through the terminal device is found in at least [0042], [0046], [0063] and [0090]. Support for the control unit generating a new running path when the consignee is in the specified location is found in at least [0072] (steady route), [0091] (generating a new route when consignee is in the specified region that passes in the vicinity of the consignee, and transmitting the route to the delivery locker), and [0132] (shortest route calculated from current location of locker to vicinity of consignee). 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
As a separate matter, claim 13 is being interpreted by Examiner as a method claim with contingent limitations. Specifically, “a new running path on which the automatic driving home delivery locker travels a vicinity of the current position of the consignee or a sending destination of the home delivery article is generated and is transmitted to the automatic driving home delivery locker via the communication unit” in claim 13 is contingent on “when the consignee is in the specified region” being satisfied. Per MPEP 2111.04 II. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore, the broadest reasonable interpretation of claim 13 does not require a new running path being generated and transmitted to the automatic driving home delivery locker. Despite this interpretation of claim 13, Examiner has applied prior art to the contingent limitation below in the interest of compact prosecution. 
 Regarding claims 1-12, because they are system claims the BRI of the claims requires the system to be able to perform contingent limitations should the required conditions occur (also see MPEP 2111.04 II.). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “almost” in claims 6 and 7 is a relative term which renders the claim indefinite. The term “almost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, one person of ordinary skill in the art could reasonably interpret “almost” arriving at a destination to mean being within 5 minutes of travel time of the destination, while another person of ordinary skill in the art could reasonably interpret “almost” arriving to mean being within 15 minutes of travel time. Further, “almost” arriving could additionally reasonably be interpreted in terms of travel distance (e.g. within .5-mile, 1 mile, etc.) with similar potential for discrepancies between different persons of ordinary skill in the art. Because the disclosure does not provide defined metes and bounds for what makes a consignee “almost” arriving at the sending destination different from a consignee that is not “almost” arriving, one of ordinary skill in the art would not be able to determine the scope of the claims.
Claim 8 is rejected as being indefinite by virtue of its dependence on indefinite claim 6.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a route for a delivery of an item when a recipient is within a specified region. 
Claim 1 recites the concept of determining a route for a delivery of an item when a recipient is within a specified region which is a certain method of organizing human activity including managing commercial interactions. Manage going around in a specified region, comprising: receive a notification showing that the automatic driving home delivery locker has received a home delivery article; and make control such that an inquiry is made to a consignee of the home delivery article in accordance with reception of the notification so as to estimate a current position of the consignee, and when the consignee is in the specified region, a new running path on which the automatic driving home delivery locker travels a vicinity of the current position of the consignee or a sending destination of the home delivery article is generated all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a control system, an automatic driving home delivery locker, automatic driving, a communication unit, a control unit, and a terminal device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of transmitted the running path via the communication unit to the automatic driving home delivery locker is no more than post-solution extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and post-solution extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control system, an automatic driving home delivery locker, automatic driving, a communication unit, a control unit, and a terminal device amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of transmitted the running path via the communication unit to the automatic driving home delivery locker is no more than well-understood, routine and conventional extra-solution activity. Specifically, per MPEP 2106.05(d) II., receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional element of transmitting the running path via the commination unit to the consignee. The claim does not integrate the abstract idea into a practical application because the element of transmitting the running path via the commination unit to the consignee is post-solution extra-solution activity. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 4 further limits the abstract idea of claim 1 while introducing the additional element of transmitting intermittent inquires via the commination unit to the terminal devices of consignees. The claim does not integrate the abstract idea into a practical application because the element of transmitting intermittent inquires via the commination unit to the terminal devices of consignees is post-solution extra-solution activity. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 further limits the abstract idea of claim 4 without adding any new additional elements. Therefore, by the analysis of claim 4 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional element of transmitting intermittent inquires via the commination unit to the terminal device of a consignee. The claim does not integrate the abstract idea into a practical application because the element of transmitting intermittent inquires via the commination unit to the terminal device of a consignee is post-solution extra-solution activity. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and cannot provide an inventive concept. The claim is not patent eligible.
Claims 7 and 8 further limit the abstract idea of claim 6 without adding any new additional elements. Therefore, by the analysis of claim 6 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 9 further limits the abstract idea of claim 1 while introducing the additional element of an unmanned transporter and transmitting a running path via the communication unit to the unmanned transporter. The claim does not integrate the abstract idea into a practical application because the element of an unmanned transporter is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Transmitting a running path via the communication unit to the unmanned transporter amounts to no more than post-solution extra solution activity. Adding these new additional elements into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and adding extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity. The claim is not patent eligible.
Claim 10 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 11 further limits the abstract idea of claim 1 while introducing the additional element of a terminal device of a home delivery agent and transmitting information of the settled meeting point via the communication unit to a terminal device of a home delivery agent. The claim does not integrate the abstract idea into a practical application because the element of a terminal device of a home delivery agent is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Transmitting information of the settled meeting point via the communication unit to a terminal device of a home delivery agent amounts to no more than post-solution extra solution activity. Adding these new additional elements into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and adding extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 1 while introducing the additional element of transmitting a signal of an instruction to stop travel to the automatic driving home delivery locker. The claim does not integrate the abstract idea into a practical application because the element of t transmitting a signal of an instruction to stop travel to the automatic driving home delivery locker is post-solution extra-solution activity. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 recites the concept of determining a route for a delivery of an item when a recipient is within a specified region which is a certain method of organizing human activity including managing commercial interactions. A control method that manages going around in a specified region, the control method comprising: receiving notification showing that the automatic driving home delivery locker has received a home delivery article, and making control such that an inquiry is made to a consignee of the home delivery article in accordance with reception of the notification so as to estimate a current position of the consignee, and when the consignee is in the specified region, a new running path on which the automatic driving home delivery locker travels a vicinity of the current position of the consignee or a sending destination of the home delivery article is generated all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an automatic driving home delivery locker, automatic driving, a processor, a communication unit, and a terminal device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of transmitted the running path via the communication unit to the automatic driving home delivery locker is no more than post-solution extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and post-solution extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an automatic driving home delivery locker, automatic driving, a processor, a communication unit, and a terminal device amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of transmitted the running path via the communication unit to the automatic driving home delivery locker is no more than well-understood, routine and conventional extra-solution activity. Specifically, per MPEP 2106.05(d) II., receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wakim et al. (U.S. Pre-Grant Publication No. 2017/0330144, hereafter known as Wakim) in view of Yu et al. (U.S. Pre-Grant Publication No. 2019/0004539, hereafter known as Yu).
Regarding claim 1, Wakim teaches:
A control system configured to manage running of an automatic driving home delivery locker going around in a  (see Fig. 14 for the remote computing resources and [0118] "a mobile pickup unit may include or be transported by any type of mobile machine, for which the control may be manual (e.g., by a driver, etc.) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.). In implementations where the control is automated, an automated navigation system may be utilized for navigating the mobile pickup unit to the user pickup area. In various implementations, a central management system may provide travel instructions for the mobile pickup unit to travel to the user pickup area")
the control system comprising: a communication unit configured to receive a notification showing that the automatic driving home delivery locker has received a home delivery article (see Fig. 14 element 1416 and [0140] for communication unit and [0116] "After the items have been placed into the storage compartments of the mobile pickup unit, data may be synchronized regarding the storage compartments for the items and associated access codes, as in 904...the associated data may be synchronized between the control station of the mobile pickup unit and the central management system. This allows the central management system to provide information to users (e.g., access codes, storage compartment numbers, etc.)")
and a control unit configured to make control such that an inquiry is made to a terminal device of a consignee of the home delivery article via the communication unit in accordance with reception of the notification so as to estimate a current position of the consignee (see Fig. 14 element 1402 and [0136]-[0137] for control unit and [0080] "The central management system 426 may also identify a user location UL1 using a variety of techniques. For example, a user's shipping address may be designated as the user's location. As another example, if the user is purchasing an item using a mobile device, global positioning satellite (GPS) information may be provided to the central management system 426 by the mobile device and used to determine the user's location")
and when the consignee is in the  (see [0023] "Once the user travel areas have been determined, a user pickup area may be determined in accordance with an area where the user travel areas overlap. The user pickup area may thus be within the travel limits relative to each of the user locations" User pickup area within vicinity of consignees and [0118] "a central management system may provide travel instructions for the mobile pickup unit to travel to the user pickup area" and [0034 "As mobile pickup units are filled, a routing operation 145 may route the filled mobile pickup units to an appropriate transporting operation 155 for travelling to a designated user pickup area" for the transportation route being updated as units are filled)
Wakim further teaches the recipient’s home location being used when determining the user travel area in [0077]. As discussed above, Wakim teaches user travel areas that are based upon the location of the user, and does not explicitly teach specified regions for the mobile pickup unit to travel. Accordingly, Wakim also does not explicitly teach detecting the consignee is in the specified region for the mobile pickup unit. However, Yu teaches:
an automatic driving home delivery locker going around in a specified region by automatic driving (see [0141] "unmanned ground vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations…within their assigned delivery zones A and B" delivery vehicles have their assigned region)
and when the consignee is in the specified region, a new running path on which the automatic driving home delivery locker travels a vicinity of the current position of the consignee or a sending destination of the home delivery article is generated and is transmitted to the automatic driving home delivery locker via the communication unit (see [0130] "When a recipient in delivery zone X requests a delivery (e.g. upon returning home from work), the recipient's package(s) is loaded into an unmanned ground vehicle 74 at local distribution facility 70. On command, the unmanned vehicle 74 then travels to the recipient's delivery destination in delivery zone X" user in their house located in the specified region for the locker)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yu with Wakim. As Yu states in [0190] “The delivery service of our invention receives the request and assigns one or more of the unmanned ground vehicles for the transportation job. The selected vehicle is one that is in relative close proximity to the sender's designated location to provide timely on-demand delivery service”. Therefore, by assigning delivery zones to each of the unmanned vehicles, the combined system would allow for timely on-demand delivery of items to recipients because the assigned vehicle of a region would be in close proximity to deliveries requested in that region. 
Regarding claim 13, Wakim teaches:
A control method that manages running of an automatic driving home delivery locker going around in a  (see Figs. 7-9 and [0104]-[0117] for method overall. See [0118] "a mobile pickup unit may include or be transported by any type of mobile machine, for which the control may be manual (e.g., by a driver, etc.) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.). In implementations where the control is automated, an automated navigation system may be utilized for navigating the mobile pickup unit to the user pickup area. In various implementations, a central management system may provide travel instructions for the mobile pickup unit to travel to the user pickup area" for method including running an autonomous vehicle in a region)
Regarding the remaining limitations of claim 13, please see the rejection of claim 1 above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Bruce et al. (U.S. Pre-Grant Publication No. 2018/0204030, hereafter known as Bruce).
Regarding claim 2, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches:
wherein the control unit makes control such that the new running path is transmitted to the automatic driving home delivery locker  (see [0118] "a central management system may provide travel instructions for the mobile pickup unit to travel to the user pickup area")
Wakim further teaches in [0076] and Fig. 3 that a map showing the delivery location is provided to the recipient via an interface, and in Wakim [0079] it is taught that user is given instructions on how to travel to the delivery location themselves. Wakim also teaches in [0027] that the current location of the mobile pickup unit is transmitted to the recipient device. However, Wakim in view of Yu does not explicitly teach that the running path of the mobile pickup unit is transmitted to the consignee. Bruce teaches:
wherein the control unit makes control such that the new running path is transmitted to  the consignee via the communication unit (see [0046] "A client device 129 connecting to network 120 may request and download up to date information about the customer's baggage as the baggage information is received by the master baggage system 101. The client device 129 may review the routing pattern of the baggage")
One of ordinary skill in the art would have recognized that applying the known technique of Bruce to the combination of Wakim and Yu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bruce to the teaching of the combination of Wakim and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such communication of the shipment routing to the recipient device. Further, applying communication of the shipment routing to the recipient device to the combination of Wakim and Yu would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the customer to track their shipment’s path to the delivery area and increase visibility of the shipment to the customer.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Wilkinson (U.S. Patent No. 10,860,967; hereafter known as Wilkinson).
Regarding claim 3, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches:
wherein the control unit makes control such that  and a current position of the automatic driving home delivery locker are intermittently received via the communication unit (see [0080] "if the user is purchasing an item using a mobile device, global positioning satellite (GPS) information may be provided to the central management system 426 by the mobile device and used to determine the user's location" and [0086] "the central management system 426 may also receive tracking data (e.g., GPS) regarding the coordinates of the mobile pickup units. The GPS data may be utilized for various purposes, such as answering location status requests or for sending notifications regarding the current positions (e.g., during travel and/or at parking locations) of the mobile pickup units". The current position of the consignee is explicitly received once while the location of the mobile pickup unit is received regularly)
and the consignee is notified of an approach of the automatic driving home delivery locker when the automatic driving home delivery locker has approached the consignee (see [0027] "Once a mobile pickup unit is parked, notifications regarding the parking location may be sent. In various implementations, such notifications may be sent to a remote computing resource (e.g., a central management system), or directly to users, etc. A notification that is sent to a user (e.g., from a central management system or directly from the mobile pickup unit) may include information to assist the user with finding the mobile pickup unit at the parking location" and [0086] "a user may request that a notification be sent when a mobile pickup unit 200 with an ordered item is approaching a designated user pickup area and/or has parked in the user pickup area")
As discussed above Wakim teaches the current position of the recipient being received once, but the combination of Wakim and Yu does not explicitly teach the current position of the recipient being received intermittently. However, Wilkinson teaches:
the current position of the consignee is intermittently received via the communication unit (see Col. 6 line 57 thru Col. 7 line 20 for intermittently querying location of customer)
One of ordinary skill in the art would have recognized that applying the known technique of Wilkinson to the combination of Wakim and Yu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wilkinson to the teaching of the combination of Wakim and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such intermittent receiving of the recipient’s location. Further, applying communication of the shipment routing to the recipient device to the combination of Wakim and Yu would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combined system to provide more helpful directions and/or turn-by-turn instructions to the recipient on how to meet the mobile pick up unit (see Wakim [0027]) because the directions/instructions would be based on the updated location of the recipient instead of the originally received location.
Regarding claim 4, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches:
wherein, when a plurality of home delivery articles is loaded in the automatic driving home delivery locker, the control unit makes control such that inquiries are  (see [0088] "For items that have been ordered with a mobile pickup unit 200 designated for the delivery, the ordered items may be picked and placed into one or more storage compartments of the mobile pickup unit 200 while the mobile pickup unit 200 is at the materials handling facility 430. Other items associated with other orders may also be picked and placed in the mobile pickup unit 200 while the mobile pickup unit 200 is located at the materials handling facility 430, and then the mobile pickup unit 200 may travel to a determined user pickup area PA1" delivery units having a plurality of items for different recipients and [0080] for accessing mobile device GPS to obtain recipient locations)
and a new running path is generated in accordance with the  (see [0118] for generating and transmitting travel instructions)
As discussed above Wakim teaches the current positions of the recipients being received once, but does not explicitly teach the current positions of the recipients being received intermittently. Therefore, the combination of Wakim and Yu does not explicitly teach the new running path generated in accordance with the currently monitored locations of the recipients. However, Wilkinson teaches:
the control unit makes control such that inquiries are intermittently made to terminal devices of a plurality of consignees corresponding to the plurality of home delivery articles via the communication unit (see Col. 6 line 57 thru Col. 7 line 20 for intermittently querying location of customer, Col. 4 lines 37-41 "The central delivery distribution system 102 sets and/or maintains delivery schedules of one or more products to numerous delivery sites for multiple different customers. In some embodiments, such scheduling is implemented through the delivery control system" for multiple consignees)
and current positions of the plurality of consignees are monitored (see Col. 6 line 57 thru Col. 7 line 20 for intermittently querying location of customer and Col. 12 lines 50-55 "a change in monitoring activity of movements of the customer is trigger in response to identifying that the customer has traveled beyond the first geo-location boundary. The change in monitoring activity may include causing an increase in a regularity of location information being receive and/or evaluated" intermittently querying location)
and a new running path is generated in accordance with the current positions of the plurality of consignees and is transmitted to the automatic driving home delivery locker via the communication unit (see Col. 11 line 58- Col. 12 line 5 "different actions and/or tasks may be initiated in response to detecting that a customer has crossed a geo-location boundary. For example, a first geo-location boundary may correspond to suspending a scheduled delivery...A geo-location boundary may correspond to identifying that a customer is returning and rescheduling a previously suspended product delivery". In combination, the geo-fence boundary would be the delivery zone boundary of Yu)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wilkinson with the combination of Wakim and Yu. As Wilkinson states in Col. 2 lines 55-63, “a customer may have a product delivery scheduled and forget to suspend or delay the delivery when the customer is out of town or may not return in time to get the delivered products before one or more of the products…may be stolen, or the like.” By generating a new delivery route based on recipient locations, in Wilkinson’s case, removing deliveries from the route based on the location of a recipient being too far away to receive a package, the combined system would provide better security for the items being delivered.
Regarding claim 5, the combination of Wakim, Yu and Wilkinson teaches all of the limitations of claim 4. Wakim further teaches:
a new running path that allows travelling a vicinity of the current position of the one consignee or a sending destination of the home delivery article is generated and is transmitted to the automatic driving home delivery locker via the communication unit (see [0118] for generating and transmitting travel instructions)
a new running path that allows travelling a vicinity of the current position of the other consignee or a sending destination of the home delivery article is generated and is transmitted to the automatic driving home delivery locker via the communication unit (see [0118] for generating and transmitting travel instructions)
While Yu teaches a delivery request being input after a user has returned home in [0130], the combination of Wakim and Yu does not explicitly teach some customers being outside of a delivery zone and generating a new path upon determining the customer formerly outside the delivery zone has now returned to the delivery zone. However, Wilkinson teaches:
wherein the control unit makes control such that when the current position of one consignee among the plurality of consignees is in the specified region and the current position of another consignee is outside the specified region, a new running path that allows travelling a vicinity of the current position of the one consignee or a sending destination of the home delivery article is generated and is transmitted to the automatic driving home delivery locker via the communication unit (see Col. 4 lines 37-41 "The central delivery distribution system 102 sets and/or maintains delivery schedules of one or more products to numerous delivery sites for multiple different customers. In some embodiments, such scheduling is implemented through the delivery control system" for multiple consignees. Col. 18 lines 25-30 "the customer location information is evaluated relative to one or more geo-location boundaries. In step 510, it is determined whether the delivery should be suspended based on the customer's location relative to the one or more geo-location boundaries. When a delivery should occur, the process advances to step 512 where delivery is authorized" for authorizing delivery to consignee that is detected within the geo-fence boundary. Col. 11 line 58- Col. 12 line 5 "different actions and/or tasks may be initiated in response to detecting that a customer has crossed a geo-location boundary. For example, a first geo-location boundary may correspond to suspending a scheduled delivery" for a consignee crossing outside of the geofence boundary. New schedule created with the delivery for the consignee outside the boundary suspended, and keeping the delivery for the consignee that is inside the boundary in the schedule)
and if a fact that the other consignee has returned to the specified region is sensed, a new running path that allows travelling a vicinity of the current position of the other consignee or a sending destination of the home delivery article is generated and is transmitted to the automatic driving home delivery locker via the communication unit (see Col. 11 line 58- Col. 12 line 5 "different actions and/or tasks may be initiated in response to detecting that a customer has crossed a geo-location boundary...A geo-location boundary may correspond to identifying that a customer is returning and rescheduling a previously suspended product delivery" and Col. 18 lines 40-48 "some embodiments can predict and/or detect when customers have left town or otherwise predict that a customer is going to be unable to retrieve a delivery within a threshold time period. Based on such predictions, the delivery control system can stop a delivery from occurring. Similarly, the delivery control system may predict that the customer is returning home and initiate a delivery, reschedule a delivery, or authorize the delivery of one or more subsequently scheduled deliveries" (emphasis added) sensing when a customer has returned into the delivery zone geofence and rescheduling the previously suspended delivery. New path will previously suspended delivery added back in the schedule is generated)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wilkinson with the combination of Wakim and Yu. As Wilkinson states in Col. 3 lines 21-27, “some embodiments may continue to use the customer's location to detect that the customer is returning, and reschedule one or more deliveries, reschedule deliveries to resume, and/or allow subsequently scheduled deliveries to commence as scheduled. As such, the system does not have to rely on customers notifying the delivery control system regarding when to stop and starting deliveries”. By generating a new delivery route based on a recipient returning, the combined system would provide better user convenience (see Wilkinson Col. 1 lines 23-25) for restarting items being delivered without the customer needing to manually request to restart deliveries.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu, Wilkinson, and Bruce.
Regarding claim 6, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches:
wherein the control unit makes control such that inquiries are  (see [0080] for accessing mobile device GPS to obtain recipient location)
and a new running path on which the automatic driving home delivery locker travels the vicinity of the sending destination of the home delivery article  is generated and is transmitted to the automatic driving home delivery locker via the communication unit (see [0118] for generating and transmitting travel instructions)
As discussed above Wakim teaches the current position of the recipient being received once, but does not explicitly teach the current positions of the recipients being received intermittently and monitoring the consignee position. Also, the combination of Wakim and Yu does not explicitly teach the new running path generated in accordance with the currently monitored locations of the recipients and such that the mobile unit travels the vicinity of the sending destination at a time instant when the consignee almost arrives at the sending destination. Wilkinson teaches:
wherein the control unit makes control such that inquiries are intermittently made to the terminal device of the consignee of the home delivery article via the communication unit (Col. 6 line 57 thru Col. 7 line 20 for intermittently querying location of customer)
and the current position of the consignee is monitored (see Col. 6 line 57 thru Col. 7 line 20 for intermittently querying location of customer and Col. 12 lines 50-55 "a change in monitoring activity of movements of the customer is trigger in response to identifying that the customer has traveled beyond the first geo-location boundary. The change in monitoring activity may include causing an increase in a regularity of location information being receive and/or evaluated" intermittently querying location)
and a new running path on which the automatic driving home delivery locker travels the vicinity of the sending destination of the home delivery article  is generated (see Col. 14 lines 27-38 "The suspended delivery of the one or more products to the delivery site can be automatically rescheduled in response to identifying that the customer has crossed the third geo-location boundary... In yet other instances, the previously scheduled delivery is not rescheduled, but a subsequently scheduled delivery may be adjusted, such as moving the delivery time earlier or later depending on the crossing of the geo-location boundary and/or an estimated time of arrival at or near a delivery site")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wilkinson with the combination of Wakim and Yu. As Wilkinson states in Col. 3 lines 21-27, “some embodiments may continue to use the customer's location to detect that the customer is returning, and reschedule one or more deliveries, reschedule deliveries to resume, and/or allow subsequently scheduled deliveries to commence as scheduled. As such, the system does not have to rely on customers notifying the delivery control system regarding when to stop and starting deliveries”. By generating a new delivery route based on a recipient returning, the combined system would provide better user convenience (see Wilkinson Col. 1 lines 23-25) for restarting items being delivered without the customer needing to manually request to restart deliveries.
Therefore, while the combination of Wakim, Yu and Wilkinson considers arrival time of the recipient at the delivery site when generating new routes, the combination does not explicitly teach generating a route in which the mobile unit arrives when the recipient is almost at the delivery location. Bruce teaches:
and a new running path on which the automatic driving home delivery locker travels the vicinity of the sending destination of the home delivery article at a time instant when the consignee almost arrives at the sending destination of the home delivery article is generated (see [0025] "The itinerary module 105, upon receiving customer information may create an itinerary for the baggage that matches the final destination of the customer and/or schedules the arrival time of the baggage at the final destination to the same (or nearly the same) time as the arrival of the customer")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of scheduling the delivery so it arrives at nearly the same time as the recipient of Bruce for the scheduling of a delivery considering the arrival time of the recipient at the delivery location of the combination of Wakim, Yu and Wilkinson. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 7, the combination of Wakim, Yu, Wilkinson and Bruce teaches all of the limitations of claim 6. Wakim further teaches:
a new running path on which the automatic driving home delivery locker travels the vicinity of the sending destination of the home delivery article  (see [0118] for generating and transmitting travel instructions) 
Wakim and Yu do not explicitly teach a consignee being on their way home, and do not explicitly teach confirming consignee intent to receive a package. However, Wilkinson further teaches:
wherein the control unit makes control such that when the consignee is on a way home and comes within a prescribed distance from a dwelling place or within a prescribed time before returning home, intent of the consignee of the home delivery article to receive the home delivery article is confirmed with the consignee via the communication unit (see Col. 11 line 58- Col. 12 line 5 "different actions and/or tasks may be initiated in response to detecting that a customer has crossed a geo-location boundary. For example...A geo-location boundary may correspond to identifying that a customer is returning and rescheduling a previously suspended product delivery" and Col. 18 lines 35-39 "some embodiments include step 518, where location information continues to be evaluated relative to one or more geo-location boundaries in detecting and/or predicting that a customer is returning home" for consignee returning home when crossing a geolocation boundary. See Col. 14 lines 41-42 "some embodiments and/or in some instances the customer is requested to confirm the rescheduled delivery" and Col. 13 lines 22-27 for user options to confirm/reject confirmation requests sent in response to crossing a geo-fence boundary)
and in a case where the consignee has the intent of receipt, a new running path on which the automatic driving home delivery locker travels the vicinity of the sending destination of the home delivery article (see Col. 14 lines 27-38 "The suspended delivery of the one or more products to the delivery site can be automatically rescheduled in response to identifying that the customer has crossed the third geo-location boundary. In other instances, the previously scheduled delivery is not rescheduled, and instead a subsequently scheduled delivery is allowed to occur. In yet other instances, the previously scheduled delivery is not rescheduled, but a subsequently scheduled delivery may be adjusted, such as moving the delivery time earlier or later depending on the crossing of the geo-location boundary and/or an estimated time of arrival at or near a delivery site" for adding/shifting deliveries around to the planned delivery schedule when rescheduling is confirmed)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wilkinson with the combination of Wakim, Yu and Wilkinson. As Wilkinson states in Col. 3 lines 21-27, “some embodiments may continue to use the customer's location to detect that the customer is returning, and reschedule one or more deliveries, reschedule deliveries to resume, and/or allow subsequently scheduled deliveries to commence as scheduled. As such, the system does not have to rely on customers notifying the delivery control system regarding when to stop and starting deliveries”. By generating a new delivery route based on a recipient returning, the combined system would provide better user convenience (see Wilkinson Col. 1 lines 23-25) for restarting items being delivered without the customer needing to manually request to restart deliveries.
Therefore, while the combination of Wakim, Yu and Wilkinson considers arrival time of the recipient at the delivery site when generating new routes, the combination does not explicitly teach generating a route in which the mobile unit arrives when the recipient is almost at the delivery location. Bruce teaches:
and a new running path on which the automatic driving home delivery locker travels the vicinity of the sending destination of the home delivery article at a time instant when the consignee almost arrives at the sending destination of the home delivery article is generated (see [0025] "The itinerary module 105, upon receiving customer information may create an itinerary for the baggage that matches the final destination of the customer and/or schedules the arrival time of the baggage at the final destination to the same (or nearly the same) time as the arrival of the customer")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of scheduling the delivery so it arrives at nearly the same time as the recipient of Bruce for the scheduling of a delivery considering the arrival time of the recipient at the delivery location of the combination of Wakim, Yu, Wilkinson and Bruce. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 8, the combination of Wakim, Yu, Wilkinson and Bruce teaches all of the limitations of claim 6. Wakim further teaches:
wherein the control unit makes control such that in a case where the consignee is a registered member (see [0075] “the user location may correspond to a shipping address or other location that is stored in a user account” and [0113] “travel-related data may be received as part of user orders, or may otherwise be received (e.g., as part of a user's account settings, preferences, etc.)” consignees create an account with personal preferences in the system of Wakim)
a new running path on which the automatic driving home delivery locker travels the vicinity of the sending destination of the home delivery article  (see [0118] for generating and transmitting travel instructions) 
As discussed above regarding claim 7, while the combination of Wakim, Yu and Wilkinson considers arrival time of the recipient at the delivery site when generating new routes, the combination does not explicitly teach generating a route in which the mobile unit arrives when the recipient is almost at the delivery location. Bruce teaches:
and a new running path on which the automatic driving home delivery locker travels the vicinity of the sending destination of the home delivery article at a time instant when the consignee almost arrives at the sending destination of the home delivery article is generated (see [0025] "The itinerary module 105, upon receiving customer information may create an itinerary for the baggage that matches the final destination of the customer and/or schedules the arrival time of the baggage at the final destination to the same (or nearly the same) time as the arrival of the customer")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of scheduling the delivery so it arrives at nearly the same time as the recipient of Bruce for the scheduling of a delivery considering the arrival time of the recipient at the delivery location of the combination of Wakim, Yu, Wilkinson and Bruce. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Luckay et al. (U.S. Pre-Grant Publication No. 2018/0158018, hereafter known as Luckay).
Regarding claim 9, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim and Yu both teach mobile pickup units that have compartments that users remove items from (Wakim [0051] and Yu [0111]), and do not explicitly teach an unmanned transporter standing by on the mobile pickup units and delivering items to consignees via a running path. However, Luckay teaches:
wherein the control unit makes control such that in accordance with a request from the consignee received via the communication unit (see [0085] for allowable ADUs for a delivery transaction, [0109] "The ADU control computer 1215 may communicate with the scheduling and control computer 755 of FIG. 7A in some aspects. For example, the scheduling and control computer 755 may transmit information to the ADU control computer 1215 regarding a particular item transaction, such as the item transaction 800 shown above in FIG. 8.” ADUs selected in accordance with what is allowable for the requested transaction)
 a running path on which an unmanned transporter standing by in the automatic driving home delivery locker runs to a vicinity of the current position of the consignee or a sending destination place of the home delivery article is generated and is transmitted to the unmanned transporter via the communication unit (see [0062] for ADUs stored in the mobile unit, [0109] "The ADU control computer 1215 may communicate with the scheduling and control computer 755 of FIG. 7A in some aspects. For example, the scheduling and control computer 755 may transmit information to the ADU control computer 1215 regarding a particular item transaction, such as the item transaction 800 shown above in FIG. 8. The ADU control computer 1215 may receive location information for delivery or pick up of an item. The ADU control computer 1215 may then control the ADU 1210 to travel to the location indicated in the item transaction record 800 to deliver or pick up an item" travel information generated and transmitted to ADU and [0123] "modules and/or other appropriate means for performing the methods and techniques described herein can be downloaded and/or otherwise obtained by suitable terminals and/or coupled to servers, or the like, to facilitate the transfer of means for performing the methods described herein" for central system of Wakim being able to provide ADU routing)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Luckay with the combination of Wakim and Yu. As Luckay states in [0050], “one or more autonomous delivery units 110a-c may be deployed while the mothership 105 continues moving along the item delivery route 104 so as to reduce or eliminate starting and stopping by the mothership 105 along the item delivery route 104. The autonomous delivery units 110a-c may then drive autonomously from a storage position within the mothership 105, to a delivery point or pick up point associated with the item origins or delivery points 102a-e. Upon either delivering an item or picking up an item at the item origins/destinations 102a-c, the autonomous delivery units 110a-c may return to the mothership 105 and return to a storage location (not shown) within the mothership 105”. By using the ADUs of Luckay to complete the deliveries of items to consignees, the combined system would eliminate/reduce the time spent searching for parking at the delivery location required by Wakim and Yu (see Wakim [0024]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Brady et al. (U.S. Patent No. 10,308,430; hereafter known as Brady).
Regarding claim 10, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim and Yu both teach the mobile units transporting items that have already been purchased by a recipient, and do not explicitly teach that the items being carried by the units are available for purchase. However, Brady teaches:
wherein the automatic driving home delivery locker carries a purchasable commodity (see Col. 5 lines 21-32 "The dropoff locations for each of the autonomous vehicles 150-1, 150-2, 150-3 are within or near the respective regions 145-1, 145-2, 145-3 where demand for the items 10-1, 10-2A, 10-2B, 10-3A, 10-3B within the autonomous vehicles 150-1, 150-2, 150-3 is predicted...when orders for the purchase of one or more of the items 10-1, 10-2A, 10-2B, 10-3A, 10-3B are received from customers who are located in or around areas including or near the regions 145-1, 145-2, 145-3, or where such items are to be delivered to such areas, such orders may be fulfilled using the autonomous ground vehicles 150-1, 150-2, 150-3")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Brady with the combination of Wakim and Yu. As Brady states in Col. 5 lines 45-51 "Because each of the customers 140-1, 140-2, 140-3, 140-4, 140-5 is located within a relatively short radius (e.g., approximately one to two blocks) of the dropoff location for the autonomous vehicle 150-1, the items 10-1 may be delivered to the customers 140-1, 140-2, 140-3, 140-4, 140-5 in a relatively short period of time" and Col. 2 lines 4-10 “the construction of more and larger fulfillment centers may become cost-prohibitive. Thus, at some point in time, and in many locations, online marketplaces may be forced to search for other ways to improve the distribution of items to such locations, and to respond to increased demands at such locations, at lower costs”. Therefore, having purchasable items already located in the autonomous vehicles allows customer orders to be delivered faster and cheaper than if the orders needed to be prepped at a fulfillment center and sent via mobile unit from the fulfillment center.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Kohli et al. (U.S. Patent No. 10,181,111; hereafter known as Kohli).
Regarding claim 11, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches:
wherein the control unit, delivery locker and the home delivery agent in the specified region is settled  (see [0101] "the mobile pickup unit may also stop and/or otherwise receive items from a delivery associate or other carrier of items. For example, the mobile pickup unit may travel to meet a carrier with an item at a designated location and/or a carrier may travel to meet the mobile pickup unit (e.g., while the mobile pickup unit is on its way to a location and/or after the mobile pickup unit has arrived at a location and parked, etc.)" in combination the locker traveling to a location is traveling in its specified area)
and makes control such that a new running path leading to the settled meeting point is generated and is transmitted to the automatic driving home delivery locker via the communication unit (see [0101] "the mobile pickup unit may also stop and/or otherwise receive items from a delivery associate or other carrier of items. For example, the mobile pickup unit may travel to meet a carrier with an item at a designated location" and [0118] "a central management system may provide travel instructions for the mobile pickup unit to travel")
Wakim further teaches that [0086] "the central management system 426 may also receive tracking data (e.g., GPS) regarding the coordinates of the mobile pickup units. The GPS data may be utilized for various purposes, such as answering location status requests or for sending notifications regarding the current positions (e.g., during travel and/or at parking locations) of the mobile pickup units". However, Wakim and Yu do not explicitly teach determining a meeting point based on the locations of the carrier mobile unit and in accordance with a request from a delivery agent terminal, or transmitting meeting location information to the carrier. Kohli teaches:
in accordance with a request from a terminal device of a home delivery agent, makes control such that a meeting point for home delivery agent in the specified region is settled on a basis of a current position of  (see Col. 2 lines 23-25 "the handoff location may be determined on the fly based on relative current locations of the couriers involved in the handoff transaction" and Col. 7 lines 30-39 “another subset of courier devices 150 associated with couriers who are currently inactive (i.e., off duty) may be periodically pinged by the service computing device 102 to determine interest in becoming active and, if so, requesting current location information of the associated inactive courier. Couriers who are interested in being activated may allow their courier devices device 150 to respond with their location information, while those who are not interested in being activated may keep their location information private by not responding” responding with location a courier’s request to be activated for delivery duty)
information of the settled meeting point is transmitted to the terminal device of the home delivery agent via the communication unit (see Fig. 5 and Col. 5 lines 13-16 "the service computing device 102 may send handoff information 126 to the first couriers 114(a), 114(b) to request that the couriers 114(a), 114(b) proceed to a handoff location" and Col. 16 lines 52-56 "suppose that the GUI 500 is presented on the courier device 150 of the courier 130(a), such as for instructing the courier 130(a) of the location of the handoff location 128 for picking up an inventory of items")
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kohli with the combination of Wakim and Yu. As Kohli states in Col. 14 lines 3-9 “the courier module 170 may refer to mapping information…to determine an optimal handoff location 128 based on a number of factors…the handoff location 128 may be selected to be a location that is approximately an equal travel time for each of the couriers from their current locations” and Col. 16 lines 5-11 “Based at least in part on the predicted arrival times of the first couriers 114(a) and 114(b), the courier module 170 may provide instructions to the second couriers 130(a) and 130(b) to time the arrival of the second couriers 130(a) and 130(b) at the handoff location 128 at approximately the same time or shortly after the arrival of the first couriers 114”. By picking a meetup location that will take an equal amount of time for the mobile unit and the carrier to reach from their current locations, waiting by one party for the other party to arrive is minimized. This would allow for the mobile unit to have more time for deliveries and the carrier to have more time to resupply units compared to a generic handoff location of Wakim and Yu alone.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Wessler et al. (U.S. Pre-Grant Publication No. 2017/0050747, hereafter known as Wessler).
Regarding claim 12, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches searching for parking locations for the mobile unit at the delivery location in [0024], and the central management server controlling the mobile units’ movements in [0118]. However, Wakim and Yu do not explicitly teach a request for stopping being received from the consignee in response to notification that the automatic locker has approached the consignee, and transmitting a stop signal to the locker. Wessler teaches:
wherein the control unit makes control such that in a case where a request for stopping is received from the consignee in response to notification that the automatic driving home delivery locker has approached the consignee, a control signal of an instruction to stop travel is transmitted to the automatic driving home delivery locker (see [0027] "As soon as the drone reaches the fixed point, the recipient is asked again to go to the predetermined location" notification that the drone has approached recipient and [0031] "The drone reaches the recipient and stops either by command that the recipient has sent from his mobile device" and [0021] "A central processing unit, which is connected by s mobile data communication with the drone and the mobile device of the recipient. The processing unit will be able to perform image analysis and send control signals to the drone" recipient sending stop command to central processing unit in response to notification of approach, and central processing unit commands drone to stop)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Wessler in the combination of Wakim and Yu. As Wessler states in [0035], this method of stopping an autonomous vehicle at a delivery location can operate even if GPS accuracy is low or there is no GPS signal strength, allowing for deliveries in areas that are dense or built up and negatively impact GPS functionality (see Wessler [0006]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Konishi et al. (U.S. Pre-Grant Publication No. 2019/0041864) teaches a self-driving vehicle with lockers routed to a delivery destination before the recipient of the delivery arrives
Bar-Zeev et al. (U.S. Patent No. 10,068,486) teaches a recipient being notified when an autonomous vehicle carrying their item is approaching them
Zhang (U.S. Patent No. 10,643,171) teaches delivery to a recipient’s location when they are within a delivery area
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/3/2022